Citation Nr: 1330072	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  10-24 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for residuals of a left shoulder injury.

3.  Entitlement to nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  



INTRODUCTION

Of record are documents that show Army National Guard service from March 1986 to April 2010.  The appellant was on annual active duty training on November 13, 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were previously before the Board in May 2012 when they were remanded for further development. 

The issue of entitlement to service connection for depression was raised by correspondence received at the RO on November 21, 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare a supplemental SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a SSOC must be furnished to the appellant, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

A SSOC was last issued in this appeal in October 2012.  Since that time, new evidence was submitted to the RO in support of the appellant's appeal.  This evidence was received at the RO prior to the transfer of the case to the Board but was not considered by the RO.  The new evidence includes a November 2012 statement of the appellant and internet literature pertaining to the causes, symptoms, and treatment for fibromyalgia.  As the crux of the appellant's claim is dependant upon whether there is a nexus between the November 2002 fall and her current fibromyalgia, the newly received evidence is pertinent to the claim.  The new pertinent evidence submitted to the RO must be addressed by a new SSOC.  

Additionally, the Board notes that the June 2012 VA examiner concluded that fibromyalgia has no known etiology and that it has not shown to be due to any single event.  The literature supplied by the appellant appears to contradict this statement and indicates that fibromyalgia may be triggered by a physical injury.  Accordingly, the Board finds that a clarifying opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the appellant's claims file to the June 2012 VA examiner, or if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the etiology of the appellant's fibromyalgia.  It is imperative that the claims file be reviewed in connection with the examination.  After a review of the file, the examiner is asked to respond to the following:

a. Is it possible to determine the onset of the appellant's fibromyalgia? 

b. Is the appellant's fibromyalgia at least as likely as not (a 50 percent probability or greater) causally related to the November 2002 fall while in service? 

c. Is it at least as likely as not (a 50 percent probability or greater) that the November 2002 fall was the "triggering event" which promulgated the appellant's fibromyalgia diagnosis? 

The examiner is also asked to comment on the internet literature received by VA in November 2012.  Additionally, the examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

2. Thereafter, the issues on appeal should be readjudicated, to include consideration of all evidence added to the record since the RO's last readjudication of these issues.  If any benefits sought are not granted, the appellant and her representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



